Order affirmed, with ten dollars costs and disbursements. All concur, except Harris, J., who dissents and votes for reversal of the order of the Special Term and the order of the Buffalo City Court and denial of the motion in the Buffalo City Court on the grounds (1) that there is shown no consideration for the alleged compromise and (2) that the court had no power or jurisdiction to entertain or make disposition of the motion. (Buffalo City Court Act [Laws of 1909, chap. 570], § 20, as amd.) (The order affirms an order of the Buffalo City Court canceling and satisfying a default judgment taken against defendant.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.